Citation Nr: 0904085	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right wrist 
arthritis.

4.  Entitlement to service connection for residuals of a 
right leg fracture.

5.  Entitlement to service connection for residuals of a left 
ankle fracture, previously characterized as residuals of a 
left leg fracture with arthritis.

6.  Entitlement to service connection for right foot 
calluses.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1976. 

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for Type II diabetes mellitus, hypertension, right 
wrist arthritis, residuals of a right leg fracture, right 
foot calluses, and residuals of a left leg fracture with 
arthritis.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in November 2008; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a November 2008 statement, received prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw the appeal concerning 
matter of entitlement to service connection for Type II 
diabetes mellitus, hypertension, right wrist arthritis, and 
residuals of a right leg fracture.

3.  Residuals of left ankle fracture are shown to be as 
likely as not incurred during active service.

4.  Right foot calluses are shown to be as likely as not 
incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the matter of entitlement to service 
connection for Type II diabetes mellitus have been met and 
that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the matter of entitlement to service 
connection for hypertension have been met and that appeal is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the matter of entitlement to service 
connection for right wrist arthritis have been met and that 
appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the matter of entitlement to service 
connection for residuals of a right leg fracture have been 
met and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for residuals of 
left ankle fracture are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

6.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for right foot 
calluses are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matters on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
these claims is necessary at the present time.

Withdrawal of Service Connection Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2008).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2008).

In this case, it was expressly indicated that the veteran 
withdrew his appeal concerning the matters of entitlement to 
service connection for Type II diabetes mellitus, 
hypertension, right wrist arthritis, and residuals of a right 
leg fracture in a November 2008 statement of record.  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning these issues, and the veteran's appeal 
of these issues is dismissed without prejudice.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Musculoskeletal findings were marked as normal on the 
veteran's January 1973 enlistment examination report.  
Service treatment records include a February 1973 note 
regarding a callous on the bottom of the right foot, 
described as a plantar wart.  In March 1973, the complaints 
continued and the callous was removed.  Treatment notes dated 
in July 1973 noted findings of a right foot callus.  In 
December 1973, the veteran complained of pain in his legs 
after marching.  The assessment was myalgia.  In a July 1974, 
the veteran twisted his left ankle.  A treatment note listed 
diagnoses of possible cuneiform fracture of the left foot and 
ligamentous strain of the left foot.  Physical profile 
records dated in July and August 1974 noted that the veteran 
should not run, jump, stand for over 30 minutes, or have duty 
on rough or uneven ground for two weeks due to his left 
ankle.  An August 1974 X-ray report revealed multiple areas 
of subperiosteal reaction consistent with old minor trauma of 
the left ankle.  Additional treatment notes dated in August 
1974 detail complaints of swollen ankles and chronic left 
ankle pain.  X-rays were noted to show old trauma and no 
acute changes.  A November 1974 treatment record reflected 
complaints of left ankle swelling and pain with resolving 
sprain.  Musculoskeletal findings were marked as normal on 
the veteran's November 1975 exit examination report.  In a 
November 1975 report of medical history, the examiner noted 
that the veteran had left ankle fracture but no problems 
since then.

A January 2001 treatment record from E.G.M., M.D. showed 
complaints of left foot swelling and noted an assessment of 
osteoarthritis of the left foot.  He was noted to suffer from 
diabetes mellitus.

Private treatment records dated in December 2003 from 
Springhill Memorial Hospital detail that the veteran had a 
peeling ulcer on his right great toe as well as left foot 
osteomyelitis.  A January 2004 operative report from that 
provider listed preoperative diagnoses of large callosity on 
the medial aspect on the right great toe and large callosity 
on the plantar surface of the right foot under the 5th 
metatarsal and indicated that those callosities were trimmed 
down. 

Records from the Social Security Administration (SSA) 
contained private treatment noted dated from January 2004 to 
June 2005 from J. S., M.D.  These treatment notes show that 
the veteran repeatedly had large calluses on his right foot 
trimmed and thinned.  A February 2004 SSA disability 
determination report listed a primary diagnosis of diabetes 
mellitus and a secondary diagnosis of cellulitis of the left 
great toe.  The agency determined that the veteran was not 
disabled.

VA treatment notes dated in July 2004 listed a finding of 
right foot callosities.  A December 2004 VA treatment record 
detailed findings of a callus on the bottom of the veteran's 
foot that had turned into an open area.  A September 2004 
treatment record from the Mobile County Health Department 
noted findings of a right foot callus. 

In an initial January 2005 VA examination report, the 
examiner indicated that the examination was terminated so 
that the veteran could receive immediate treatment due to a 
right foot callus that appeared to be an open wound on the 
veteran's right foot.  In an additional January 2005 VA 
examination report, the examiner noted that the veteran's 
service treatment notes showed treatment for a left ankle 
injury and a right foot callus during service.  The veteran 
complained of left ankle arthritis and swelling and a painful 
right foot callus.  He was placed on Augmentin for a diabetic 
foot ulcer which was due to his callus.  Physical examination 
findings were noted as deep and open right foot callus 
measuring 5 by 6 centimeters, extremities without edema, 
difficulty squatting, and inability to walk on toes.  The 
examiner diagnosed severe right foot callus and left ankle 
fracture with residual causing limitation of range of motion 
and affecting balance.  The examiner indicated that the 
veteran's left ankle and right foot callus limit his ability 
to walk as well as to be gainfully employed.  

A January 2005 VA X-ray report revealed prominent talar break 
which might restrict extreme dorsiflexion at the left ankle.  
A December 2005 VA treatment record noted continued findings 
of a diabetic right foot ulcer.  
During his November 2008 hearing, the veteran reported that 
he had a right foot callus removed as well as suffered a left 
ankle fracture during active service.  The veteran further 
indicated that his ankle started swelling a few years ago due 
to arthritis or sprain and detailed that he had suffered no 
other ankle injuries since active service.  

In view of the totality of the evidence, including the 
documented in-service treatment for a right foot callus and 
possible left ankle fracture, the veteran's current right 
foot and left ankle complaints, and the January 2005 VA 
examination findings as well as additional VA and private 
treatment record findings of record, the Board has determined 
that current findings of right foot calluses and residuals of 
a left ankle fracture are as likely as not related to the 
veteran's period of active service.  There is also no 
evidence of record that supports a finding that the veteran's 
current right foot calluses and residuals of a left ankle 
fracture are not related his active military service.  
Consequently, the Board finds that the evidence of record is 
at least in equipoise, and therefore, affording the veteran 
the benefit of the doubt, service connection for right foot 
calluses and for residuals of a left ankle fracture is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
These allowances are subject to the applicable laws and 
regulations that govern awards of VA compensation.  See 38 
C.F.R. § 3.400 (2008).



ORDER

The appeal for entitlement to service connection for Type II 
diabetes mellitus is dismissed.

The appeal for entitlement to service connection for 
hypertension is dismissed.

The appeal for entitlement to service connection for right 
wrist arthritis is dismissed.

The appeal for entitlement to service connection for 
residuals of a right leg fracture is dismissed.

Entitlement to service connection for right foot calluses is 
granted.  

Entitlement to service connection for residuals of a left 
ankle fracture is granted.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


